Citation Nr: 1134612	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected left ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran, B.C.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1980.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO.  In pertinent part, the RO awarded service connection for left ear hearing loss and assigned an initial noncompensable evaluation effective in November 2006.    

The Veteran presented testimony at a hearing held at the RO before the Board in October 2009.  The transcript has been associated with the claims folder.  The Veterans Law Judge who conducted the hearing is now retired.  The Veteran was offered the opportunity for a new hearing, but he did not request one.  See letter dated July 7, 2011.  As such, there are no outstanding hearing requests and the claim will be decided on the evidence of record.

The Board remanded the case to the RO for further development of the record in January 2010.  The claim has been returned to the Board and is now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The service-connected left ear hearing loss currently is shown to be manifested by test findings that do not translate to more than a Level I designation.  The Veteran is not service connected for hearing loss of the right ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable evaluation for the service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85 including Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claim arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA sent a letter to the Veteran in June 2008, which notified the Veteran of the evidence necessary to substantiate this claim, i.e. the criteria for rating hearing loss.    

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service medical records, reports of VA examination, and the transcripts from the April 2009 and October 2009 hearings.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  



III.  Analysis

Historically, service connection was awarded in a January 2008 decision.  An initial noncompensable evaluation was assigned effective in November 2006.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record delineated above and after careful consideration, finds that the Veteran's left ear hearing loss more closely approximates the criteria for the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, in November 2006 the Veteran was afforded a VA audiological examination.  Pure tone thresholds in the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
10
10
15
20

The left ear average was 14 (rounded up from 13.75).  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

Applying these examination results to the rating criteria for hearing impairment, there is no basis for a higher evaluation.  In that regard, the Veteran's left ear manifested an average puretone threshold of 14 decibels and 92 percent of speech discrimination, resulting in a Level I designation under Table VI.  See 38 C.F.R. § 4.85.  The nonservice-connected right ear is assigned a Level I designation to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level I designation results in a no percent rating, under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating.

In September 2007, the Veteran was afforded an additional VA audiological examination.  Pure tone thresholds in the left ear, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
N/A
15
10
15
45

The left ear average was 21.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

Applying the these examination results to the rating criteria for hearing impairment, there is no basis for a higher evaluation.  The Veteran's left ear manifested an average puretone threshold of 21 decibels and 96 percent of speech discrimination, resulting in a Level I designation under Table VI.  See 38 C.F.R. § 4.85.  The nonservice-connected right ear is again assigned a Level I designation to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level I designation results in a no percent rating, under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating.

A February 2008 private audiogram from Hearing Professionals shows the Veteran had moderate to severe high frequency sensorinenural hearing loss in the left ear.  An audiogram was performed.  Pure tone thresholds in the left ear, were recorded as 15 decibels at 500 Hertz, 1000 Hertz, and 2000 Hertz and 25 decibels at 3000 Hertz.  There were no puretone thresholds recorded at 4000 Hertz, thus rendering the findings inadequate for rating purposes.   There is no indication that speech recognition scores were obtained using Maryland CNC Word list. 

However, even assuming the results were suitable for VA rating purposes, the average puretone threshold was 14 (rounded up from 13.75).  38 C.F.R. § 4.85(e).  

Thus, the Veteran's numeric designation of hearing impairment based only on puretone threshold average, would be Level I.  38 C.F.R. § 4.85, Table VIA.  The nonservice-connected right ear is again assigned a Level I designation to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level I designation results in a no percent rating, under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating.

In October 2010, the Veteran was afforded a final VA audiological examination.  Pure tone thresholds in the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
15
15
25
45

The left ear average was 25.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  

Applying the these examination results to the rating criteria for hearing impairment, there is no basis for a higher evaluation.  The Veteran's left ear manifested an average puretone threshold of 25 decibels and 94 percent of speech discrimination, resulting in a Level I designation under Table VI.  See 38 C.F.R. § 4.85.  The nonservice-connected right ear is again assigned a Level I designation to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level I designation results in a zero percent rating, under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating.

The Veteran's left ear hearing loss does not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as four of the specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 decibels or more at any time.  Similarly, it does not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b), as puretone threshold were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 hertz at any time.  

In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the noncompensable evaluation for the left ear hearing loss which has been assigned.  See Fenderson, 12 Vet. App. at 126.  

The Board acknowledges the Veteran's contentions set forth in his hearing that there is some dispute about whether his complaints of hearing impairment necessitate hearing aid, as well as his statements about how his hearing interferes with his daily life; however, the rating for hearing loss in the left ear under Table VI in combination with the Level I designation assigned to the non-service connected right ear under Table VII, warrants no more than a zero percent evaluation.  See 38 C.F.R. § 4.85.

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his claim for left ear hearing loss.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

While the Veteran testified to hearing problems at work, i.e. difficulty with understanding verbal commands, he did not indicate that he was unemployable as a result of his left hearing loss alone.  

Further, there is no objective evidence of unemployability due solely to the service-connected left ear hearing loss.  The medical evidence of record shows the Veteran has multiple nonservice-connected conditions, to include, but not limited to depression, posttraumatic stress disorder, alcohol dependence, substance abuse, glaucoma, and gastrointestinal reflux.  Therefore, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected left ear hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

In this case, the service-connected left ear hearing loss has not caused frequent periods of hospitalization.  There is no objective evidence that the Veteran's left ear hearing loss alone interfered with his employability.   Even assuming such, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board has found that the rating criteria used to evaluate the Veteran's service-connected left ear hearing loss reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An increased, initial compensable evaluation for the service-connected left ear hearing loss is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


